Title: From Thomas Jefferson to Anderson Warfield, 6 January 1826
From: Jefferson, Thomas
To: Warfield, Anderson


Sir
Monticello
Jan. 6. 26
I have duly recieved your favor of Dec. 27. 25. stating that on the reformation of the Navy in the Spring of 1801 you were retained in the service & stood on the list as 4th Surgeon, and that by a letter of Sep. 1. of the same year from the Secretary of the Navy you were dismissed from the service, and asking information from me on the subject. I have taken time to examine my papers and find not a  on the subject and at the age of 82. and after a lapse of 26 years my memory is so much in default that not the smallest trace of the transaction remains in that. I am sorry therefore it is not in my power to give you any information respecting it, and with my regrets I pray you to accept assurances of my best wishes and respect.Th: Jefferson